DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1 and 3-21 are allowed.
	Claims 15-20, previously withdrawn, have been rejoined.		 
Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 17: Delete “surfaces" and insert — “top surfaces” —.
B.	Claim 1, at the end of the last line of the last paragraph: Delete “through vias" and insert — “through vias respectively” —.
C.	Claim 8, line 4: Delete “the die" and insert — “a bottom surface of the die” —.
D.	Claim 15, line 14: Delete “surfaces" and insert — “top surfaces” —.
E.	Claim 19, line 4: Delete “elements" and insert — “elements respectively” —.
Authorization for this examiner's amendment was given in a telephone interview with Chien-hung Yu on 10-27-21.
Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:

[A] “a first redistribution layer structure over the circuit board structure, comprising a first dielectric layer; a second redistribution layer structure over the circuit board structure, comprising a second dielectric layer; a first encapsulant, disposed between the first dielectric layer and the second dielectric layer”, “a bus die and a plurality of through vias surrounding the bus die, wherein the first encapsulant is extended along an entire sidewall of the bus die, a surface of the bus die is substantially coplanar with top surfaces of the first encapsulant and the plurality of through vias” and “the bus die is electrically connected to two or more of the plurality of package components”     
[B] “a plurality of connectors and a die encapsulated by a first encapsulant, wherein a bottom surface of the die is adhered to a surface of the first redistribution layer structure”, “the first redistribution layer structure comprises a first via and a first line integrally formed with the first via and having a larger width than the first via, the second redistribution layer structure comprises a second via and a second line integrally formed with the second via and having a larger width than the second via, the second via is disposed between the first line and the second line, and the first line is disposed between the first via and the second via” and “the die being electrically connected to the package structure through the second redistribution layer structure”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811